           Case 2:04-cv-00868-RCJ-EJY Document 252 Filed 01/25/21 Page 1 of 2




1

2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4                                                  ***
5     WILLIAM P. CASTILLO,                              Case No. 2:04-cv-00868-RCJ-EJY
6           Petitioner,
                                                        ORDER
7           v.
8
      WILLIAM GITTERE, et al.,
9
             Respondents.
10

11

12

13           In this capital habeas corpus action, on January 14, 2019, the Court denied
14   William P. Castillo’s habeas petition, and judgment was entered accordingly (ECF Nos.
15   231, 232). On September 16, 2019, the Court granted, in part, Castillo’s motion to alter
16   or amend the judgment, and expanded the certificate of appealability (ECF Nos. 246,
17   247). Castillo appealed (ECF Nos. 234, 248).
18           On January 13, 2021, the Ninth Circuit Court of Appeals granted Castillo’s
19   unopposed motion for a stay and limited remand and remanded the case to this Court.
20   See Order filed January 13, 2021 (ECF No. 251). The Court of Appeals’ order states:
21           On limited remand, the District Court will reconsider its relation back order,
             and its disposition of those claims, in light of intervening law. See Dist Ct
22           3/02/2016 Order (Dist Ct DE 184); see Ross v. Williams, 950 F.3d 1160
             (9th Cir. 2020) (en banc).
23

24   Id. at 1.
25           Therefore, the Court will set a schedule for the parties to file briefing on this
26   limited remand. The Court’s further review of this case will be limited to the issue
27   identified by the Court of Appeals: the effect of intervening law on this Court’s rulings, in
28   the order entered March 2, 2016 (ECF No. 184), regarding what claims in Castillo’s
                                                    1
           Case 2:04-cv-00868-RCJ-EJY Document 252 Filed 01/25/21 Page 2 of 2




1    second amended habeas petition related back to his original petition for purposes of the

2    application of the statute of limitations.

3           IT IS THEREFORE ORDERED that Petitioner will have 60 days from the date of

4    this order to file an Opening Brief on Remand. Respondents will then have 60 days to

5    file a Responding Brief on Remand, and then Petitioner will have 30 days to file a Reply

6    Brief on Remand.

7

8           DATED THIS 25th day of January, 2021.
9

10
                                                  ROBERT C. JONES,
11                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
